Case 2:20-cv-07000-MWF-GJS Document 47 Filed 04/21/21 Page 1 of 3 Page ID #:329
                                                                              RECEIVED
                                                                     CLERK, U.S. DISTRICT COURT



                                                                               4/21/21

                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                              MAT
                                                                     BY: ___________________ DEPUTY
                        NOTE: This order is nonprecedential.


               United States Court of Appeals
                   for the Federal Circuit
                               ______________________

                                 JESSE GRAHAM,
                                 Plaintiff-Appellant

                                          v.

              BIG MACHINE LABEL GROUP LLC, UNIVERSAL
                MUSIC PUBLISHING, INC., KOBALT MUSIC
               PUBLISHING AMERICA, INC., TAYLOR SWIFT,
                          Defendants-Appellees
                         ______________________

                                     2021-1670
                               ______________________

                Appeal from the United States District Court for the
             Central District of California in No. 2:20-cv-07000-MWF-
             GJS, Judge Michael W. Fitzgerald.
                              ______________________

                                   ON MOTION
                               ______________________

              Before PROST, Chief Judge, O’MALLEY and WALLACH, Cir-
                                    cuit Judges.
             PER CURIAM.
                                      ORDER
                 Appellees move to dismiss this appeal for lack of juris-
             diction or, in the alternative, to transfer this appeal to the
Case 2:20-cv-07000-MWF-GJS Document 47 Filed 04/21/21 Page 2 of 3 Page ID #:330




             2                                            GRAHAM   v. SWIFT



             United States Court of Appeals for the Ninth Circuit. Ap-
             pellees also inform the court that Jesse Graham submitted
             two responses to the motion at the district court, the first
             agreeing to transfer and the second opposing transfer.
                 Mr. Graham appeals from decisions of the United
             States District Court for the Central District of California
             in a copyright infringement case. His notice of appeal in-
             dicates that he intended to appeal to the Ninth Circuit. *
                 This court is a court of limited jurisdiction, which does
             not include jurisdiction in this matter. See 28 U.S.C.
             § 1295. While Mr. Graham appears to allege that this is a
             patent case that would fall under this court’s jurisdiction,
             no patent claim was asserted in the complaint or as a com-
             pulsory counterclaim.
                 Pursuant to 28 U.S.C. § 1631, this court may, if it is in
             the “interest of justice,” transfer an appeal to another court
             in which the appeal could have been brought. Because Mr.
             Graham could have brought his appeal to the Ninth Cir-
             cuit, we transfer to that court.
                 Accordingly,
                 IT IS ORDERED THAT:
                  The motion is granted to the extent that the appeal and
             all filings are transferred to the United States Court of Ap-
             peals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.




                 *   The clerk of the district court was required to send
             the notice of appeal to the Ninth Circuit. See Fed. R. App.
             P. 3(d)(1) (stating that the clerk of the district court “must
             promptly send a copy of the notice of appeal and of the
             docket entries . . . to the clerk of the court of appeals named
             in the notice”).
Case 2:20-cv-07000-MWF-GJS Document 47 Filed 04/21/21 Page 3 of 3 Page ID #:331




             GRAHAM   v. SWIFT                                      3



                                         FOR THE COURT

                      April 21, 2021     /s/ Peter R. Marksteiner
                          Date           Peter R. Marksteiner
                                         Clerk of Court

             s32
